                  Case 20-10343-LSS           Doc 1557        Filed 10/21/20        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                             Debtors.


                         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                          HEARING ON OCTOBER 23, 2020, AT 10:00 A.M. (ET)


        AT THE DIRECTION OF THE COURT, THIS HEARING IS ADJOURNED TO
                      NOVEMBER 6, 2020, AT 1:30 P.M. (ET)


ADJOURNED MATTER

1.           Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and
             Local Rule 2004-1 for an Order Authorizing the Issuance of Subpoenas for Discovery
             from Debtors and Certain Local Councils (D.I. 1379, 9/29/20).

             Objection Deadline: October 7, 2020, at 4:00 p.m. (ET). Extended to October 11, 2020,
             at 11:59 p.m. (ET) for the Debtors and the Ad Hoc Committee of Local Councils of the
             Boy Scouts of America. The reply deadline for the Tort Claimants’ Committee has been
             extended to October, 13, 2020, at 4:00 p.m. (ET).

             Responses Received:

                    a)      Objection of Circle Ten Council to Motion of the Official Tort Claimants’
                            Committee Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 for
                            an Order Authorizing the Issuance of Subpoenas for Discovery from
                            Debtors and Certain Local Councils (D.I. 1421, Filed 10/7/20);

                    b)      Capitol Area Council’s Joinder to Circle Ten Council’s Objection to the
                            Official Tort Claimants' Committee’s Motion for an Order Authorizing the
                            Issuance of Subpoenas for Discovery from Debtors and Certain Local
                            Councils Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 (D.I.
                            1422, Filed 10/7/20);

1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS     Doc 1557      Filed 10/21/20   Page 2 of 4




 c)   Baltimore Area Council’s Objection to Tort Claimants’ Committee’s Rule
      2004 Motion for an Order Authorizing the Issuance of a Subpoena (D.I.
      1423, Filed 10/7/20);

 d)   Limited Objection and Reservation of Rights of Bay-Lakes Council to
      Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy
      Rule 2004 and Local Rule 2004-1 for an Order Authorizing the Issuance
      of Subpoenas for Discovery from Debtors and Certain Local Councils
      (D.I. 1425, Filed 10/7/20);

 e)   Response and Reservation of Rights of the Coalition of Abused Scouts for
      Justice Regarding Discovery Motion (D.I. 1431, Filed 10/7/20);

 f)   Objection of the Greater St. Louis Area Council, Boy Scouts of America,
      Inc., to the Motion of the Official Tort Claimants’ Committee Pursuant to
      Bankruptcy Rule 2004 and Local Rule 2004-1 for an Order Authorizing
      the Issuance of Subpoenas for Discovery from Debtors and Certain Local
      Councils (D.I. 1434, Filed 10/7/20);

 g)   Objection of Daniel Webster Council to Motion of the Official Tort
      Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and Local Rule
      2004-1 for an Order Authorizing the Issuance of Subpoenas for Discovery
      from Debtors and Certain Local Councils (D.I. 1459, Filed 10/9/20);

 h)   Objection of Orange County Council of the Boy Scouts of America to
      Motion of the Official Tort Claimants' Committee Pursuant to Bankruptcy
      Rule 2004 and Local Rule 2004-1 for an Order Authorizing the Issuance
      of Subpoenas for Discovery from Debtors and Certain Local Councils
      (D.I. 1462, Filed 10/9/20);

 i)   Objection of the Ad Hoc Committee of Local Councils to Tort Claimants’
      Committee’s Rule 2004 Motion (D.I. 1480, Filed 10/1//20);

 j)   Debtors’ Motion for Leave to File Debtors’ Limited Objection to the
      Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy
      Rule 2004 and Local Rule 2004-1 for an Order Authorizing the Issuance
      of Subpoenas for Discovery from Debtors and Certain Local Councils
      (D.I. 1481, Filed 10/11/20);

 k)   Declaration of Blair M. Warner in Support of Debtors’ Limited Objection
      to the Motion of the Official Tort Claimants’ Committee Pursuant to
      Bankruptcy Rule 2004 and Local Rule 2004-1 for an Order Authorizing
      the Issuance of Subpoenas for Discovery from Debtors and Certain Local
      Councils (D.I. 1482, Filed 10/11/20); and



                              -2-
     Case 20-10343-LSS       Doc 1557       Filed 10/21/20   Page 3 of 4




       l)     Century’s Objection to Proposed Form of Order Approving the Stipulation
              Regarding Motion of the Official Tort Claimants’ Committee Pursuant to
              Bankruptcy Rule 2004 and Local Rule 2004-1 for an Order Authorizing
              the Issuance of Subpoenas for Discovery from Debtors and Certain Local
              Councils (D.I. 1495, Filed 10/13/20).

Related Pleadings:

       a)     Certification of Counsel Regarding Stipulation Regarding Motion of the
              Official Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004
              and Local Rule 2004-1 for an Order Authorizing the Issuance of
              Subpoenas for Discovery from Debtors and Certain Local Councils (D.I.
              1479, Filed 10/11/20);

       b)     Omnibus Reply of the Official Tort Claimants’ Committee to Objections
              of Certain Examinees to Motion of Official Tort Claimants’ Committee
              for an Order Authorizing the Issuance of Subpoenas for Discovery from
              Debtors and Certain Local Councils (D.I. 1504, Filed 10/13/20);

       c)     Declaration of John W. Lucas in Support of Omnibus Reply of the Official
              Tort Claimants' Committee to Objections of Certain Examinees to Motion
              of Official Tort Claimants' Committee for an Order Authorizing the
              Issuance of Subpoenas for Discovery from Debtors and Certain Local
              Councils (D.I. 1505, Filed 10/13/20);

       d)     Motion for Leave to File Late Omnibus Reply to Objections to Motion of
              the Official Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004
              and Local Rule 2004-1 for an Order Authorizing the Issuance of
              Subpoenas for Discovery from Debtors and Certain Local Councils (D.I.
              1506, Filed 10/13/20); and

       e)     Certification of Counsel Regarding Amended Stipulation Regarding
              Motion of the Official Tort Claimants’ Committee Pursuant to Bankruptcy
              Rule 2004 and Local Rule 2004-1 for an Order Authorizing the Issuance
              of Subpoenas for Discovery from Debtors and Certain Local Councils
              (D.I. 1512, Filed 10/14/20).

Status: This matter has been adjourned to November 6, 2020, at 1:30 p.m. (ET). The
Debtors, the Tort Claimants’ Committee, the Creditors’ Committee and the Ad Hoc
Committee of Local Councils are continuing to discuss a potential resolution of the
Motion.




                                      -3-
           Case 20-10343-LSS   Doc 1557      Filed 10/21/20   Page 4 of 4




Dated: October 21, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com

                                   – and –

                                   WHITE & CASE LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   1221 Avenue of the Americas
                                   New York, New York 10020
                                   Telephone: (212) 819-8200
                                   Email: jessica.boelter@whitecase.com

                                   – and –

                                   WHITE & CASE LLP
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   111 South Wacker Drive
                                   Chicago, Illinois 60606
                                   Telephone: (212) 881-5400
                                   Email: mandolina@whitecase.com
                                          mlinder@whitecase.com

                                   Counsel and Proposed Co-Counsel for the Debtors
                                   and Debtors in Possession




                                     -4-
